DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-10, the closest prior art (see references cited on IDS and PTO 892) discloses a method comprising: positioning a first semiconductor device 305 (lower one on fig. 3I and related text of Gandhi et al. ‘026) adjacent to a second semiconductor device 305 (upper one on fig. 3I), wherein a first (top) surface of the first semiconductor device comprises at least one under bump metal (UBM) 333, and wherein a second (bottom) surface of the second semiconductor device comprises: a barrier structure 377 (fig. 3F, [0026]-[0027]) having a funnel-shaped recess defined therein (explicit on fig. 3F), wherein the funnel-shaped recess is narrower at a first position adjacent to the second surface than at a second position further from the second surface than the first position (explicit on fig. 3I); a copper structure 332 is positioned within the funnel-shaped recess of the barrier structure, wherein the copper structure is distinct from the barrier structure and in contact with the barrier structure; solder 335 positioned within the funnel-shaped recess of the barrier structure; and a nickel structure 384 (see [0029], fig. 3H) positioned within the funnel-shaped recess of the barrier structure, wherein the nickel structure is distinct from the barrier structure and in contact with the barrier structure; and forming an interconnect between the barrier structure and the UBM by encasing the UBM in the solder within the funnel-shaped recess (explicit on fig. 3I), as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein at least a portion of the solder is in contact (i.e. physical or direct contact) with an inner wall of the funnel-shaped recess of the barrier structure.
Re claims 11-18, the closest prior art (see references cited on IDS and PTO 892) discloses a method comprising: forming an electrical interconnect 376 within a substrate 304a (see figs. 3F-H and related text of Gandhi et al. ‘026); electrically connecting (via wiring 340b) a barrier structure 377 (fig. 3F) to the electrical interconnect, the barrier structure having a funnel-shaped recess defined therein, wherein the funnel-shaped recess is narrower at a first position adjacent to the substrate than at a second position further from the substrate than the first position (explicit on the figures); positioning a copper structure 332 (fig. 3G) within the funnel-shaped recess of the barrier structure so that the copper structure is in contact with the barrier structure; positioning solder 335 (fig. 3H) within the funnel-shaped recess of the barrier structure; and positioning a nickel structure 384 within the funnel-shaped recess of the barrier structure, so that the nickel structure is in contact with the barrier structure, as recited in independent claim 11. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein at least a portion of the solder is in contact (i.e. physical or direct contact) with an inner wall of the funnel-shaped recess of the barrier structure.
Re claims 19-20, the closest prior art (see references cited on IDS and PTO 892) discloses (as recited in independent claim 19) a method comprising: method comprising: forming an electrical interconnect 376 within a substrate 304a (see figs. 3F-H and related text of Gandhi et al. ‘026); forming a barrier structure 377 that is electrically connected (via trace 340b) to the electrical interconnect, the barrier structure having a funnel-shaped recess defined therein, the funnel-shaped recess narrower at a first position adjacent to the substrate than at a second position further from the substrate than the first position (explicit on the figures); forming at least one metal structure 332 within the funnel-shaped recess of the barrier structure, wherein the at least one metal structure is distinct from the barrier structure and is in contact with the barrier structure; and positioning solder 335 within the funnel-shaped recess of the barrier structure. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein at least a portion of the solder is in contact (i.e. physical or direct contact) with an inner wall of the funnel-shaped recess of the barrier structure.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ayotte et al. (US 2015/0294948) disclose forming a structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899